DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 1/22/2021, in which claims 1, 5, 6, 9, 10, have been amended, claims 3-4 have been canceled, new claims 11-17 have been added and entered of record.
3.    Claims 1-2 and 5-17 are pending for examination.

Response to Remarks/Arguments
4.   Claim 4 has been canceled and claim 6 has been amended. Thus, the 35 U.S.C. § 112(b) rejections of the claims are withdrawn accordingly.
5.    Applicant’s remarks on page 6-11 of the amendment with respect to the rejections of amended independent claims 1 and 10, and newly added independent claim 11, and their associated dependent claims under the 35 U.S.C. § 102 and § 103 have been fully considered but are moot in view of new ground(s) of rejection below.
  
Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
6.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
7.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
8.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 102
9.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
10.     Claims 1, 10, 11 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (U.S. Patent Application Publication 2009/0052257, hereinafter “Park”).
          Regarding independent claim 1 (Currently Amended), Park discloses a method of operating a semiconductor device comprising memory strings that are coupled between a common source line and a bit line, wherein each of the memory strings comprises memory cells and select transistors (Figs. 2-3 and accompanying texts, a semiconductor device in Figs. 2-3 comprising memory strings in Fig. 3 that are coupled between a common 5source line CSL and a 
           applying a first pass voltage to unselected word lines among word lines coupled to the memory cells, respectively; precharging the common source line when the first pass voltage is applied; applying a turn-off voltage to a drain select line among select lines coupled to the select transistors, when the first pass voltage is applied; increasing the first pass voltage to a second pass voltage; and sensing data from a selected memory cell of a selected memory string among the memory strings (Figs. 2-3, 12 and accompanying texts, applying a first pass voltage Vread1 to unselected word lines, e.g., other word lines WL, among word lines WL coupled to the memory cells M of Fig. 3, respectively; precharging the common source line CSL when the first pass voltage Vread1 is applied during precharge period; applying a turn-off voltage, e.g., ground voltage GND, to a drain select line SSL among select lines SSL, GSL, coupled to the select transistors SST, GST, respectively, when the first pass voltage Vread1 is applied; increasing the first pass voltage Vread1 to a second pass voltage Vread; and sensing data from a selected memory cell from a selected WLk of a selected memory string among the memory strings during develop & sense period, as shown in Fig. 12).
        Regarding independent claim 10 (Currently Amended), Park discloses a semiconductor device, comprising: 
         memory strings coupled between a common source line and 15a bit line (Fig. 3 and accompanying texts, memory strings coupled between a common source line CSL and 15a bit line BL); and
         a peripheral circuit coupled to the memory strings through a plurality of word lines and a plurality of select lines, and configured to set biases to the word lines before performing a sensing operation (Fig. 2-3 and accompanying texts, a peripheral circuit, e.g., circuits 220, 230, 240, 250, 260 of Figs. 2-3, coupled to the memory strings through a plurality of word lines 
        wherein the peripheral circuit precharges at least one of 20the common source line and the bit line concurrently with applying a first pass voltage to the word lines before the peripheral circuit increases the first pass voltage to a second pass voltage to set the biases of the word lines; and wherein the peripheral circuit applies a turn-off voltage to at least one of a drain select line and a source select line among the plurality of select lines, when the first pass voltage is applied (Figs. 2-3, 12, and accompanying texts, the peripheral circuit, e.g., circuits 220, 230, 240, 250, 260 of Figs. 2-3, precharges at least one of 20the common source line CSL and the bit line BL concurrently with applying a first pass voltage Vread1 to the other word lines WL before the peripheral circuit increases the first pass voltage Vread1 to a second pass voltage Vread to set the biases of the other word lines WL, and wherein the peripheral circuit applies a turn-off voltage, e.g., ground voltage GND, to at least one of drain select line SSL and a source select line GSL among the plurality of select lines SSL, GSL, when the first pass voltage Vread1 is applied, as shown in Fig. 12). 
        Regarding independent claim 11 (New), Park discloses a method of operating a semiconductor device comprising memory strings that are coupled between a common source line and a bit line, wherein each of the memory strings comprises memory cells and select transistors (Figs. 2-3 and accompanying texts, a semiconductor device in Figs. 2-3 comprising memory strings in Fig. 3 that are coupled between a common 5source line CSL and a bit line BL, wherein each of the memory strings comprises memory cells M0…Mm-1 and select transistors SST and GST), the method comprising: 
       applying a first pass voltage to unselected word lines among word lines coupled to the memory cells, respectively; precharging the bit line when the first pass voltage is applied; applying a turn-off voltage to a source select line among select lines coupled to the select transistors, when the first pass voltage is applied; increasing the first pass voltage to a second 
           Regarding dependent claim 15, Park discloses the method of claim 11, wherein the bit line is precharged concurrently with applying the first pass voltage (Fig. 12 and accompanying texts, the bit line BL is precharged concurrently with applying the first pass voltage Vread1, as shown in Fig. 12).  
            Regarding dependent claim 16, Park discloses the method of claim 1, wherein the common source line is precharged before increasing the first pass voltage to the second pass voltage (Fig. 12 and accompanying texts, the common source line CSL is precharged before increasing the first pass voltage Vread1 to the second pass voltage Vread, as shown in Fig. 12).   
           Regarding dependent claim 17, Park discloses the method of claim 1, wherein the common source line is precharged concurrently with applying the first pass voltage (Fig. 12 .

Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
12.    Claims 2, 5-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Choi et al. (U.S. Patent Application Publication 2016/0027520, hereinafter “Choi”, cited in the previous Office Action dated 10/15/2020).
         Regarding dependent claim 2, Park teaches all the limitations of claim 1 above except for wherein the each of the memory strings comprises a dummy memory cell coupled between the memory cells and the select transistors, and 20wherein the first pass voltage is applied to a dummy word line that is coupled to the dummy memory cell when the first pass voltage is applied to the unselected word lines. 
         Choi teaches each of the memory strings comprises a dummy memory cell coupled between the memory cells and the select transistors, and 20wherein the first pass voltage is applied to a dummy word line that is coupled to the dummy memory cell when the first pass voltage is applied to the unselected word lines (Figs. 4, 7 and accompanying texts, each of the memory strings CS in Fig. 4 comprises a dummy memory cell DDC/SDC coupled between the 
          Since Park and Choi are both from the same field of semiconductor memory device, the purpose disclosed by Choi would have been recognized in the pertinent art of Park.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Choi to the teaching of Park for the purpose of providing an operating method of a semiconductor memory device to reduce disturbance occurring in memory cells of unselected cell strings during read operation since the channel regions of unselected cell strings are boosted to appropriate potential in proportion, and generation of hot carriers is suppressed, while improving reliability of the memory device (Choi, [0006]-[0008]). 
         Regarding dependent claims 5 and 6, Park teaches all the limitations of claim 1 above except for applying a turn-on voltage to a source select line among the select lines when the first pass voltage is applied (as recited in claim 5), and applying a turn-on voltage to a selected source select line among the select lines and applying the turn-off voltage to an unselected source select line among the select lines, when the second pass voltage is applied (as recited in claim 6).
        Choi teaches applying a turn-on voltage to a source select line among the select lines, when the first pass voltage is applied (Figs. 4, 9 and accompanying texts, applying a turn-on voltage Vtrn to a source select line SSL1 among the select lines among the select lines, when the first pass voltage Vpass1 is applied, as shown in Fig. 9), and applying the turn-off voltage to an unselected source select line among the select lines, when the second pass voltage is applied (Figs. 4, 9 and accompanying texts, applying a turn-on voltage Vtrn to a selected source select line SSL1 among the select lines, and applying a turn-off voltage Vtrf to an unselected 
        Since Park and Choi are both from the same field of semiconductor memory device, the purpose disclosed by Choi would have been recognized in the pertinent art of Park.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Choi to the teaching of Park for the purpose of providing an operating method of a semiconductor memory device to reduce disturbance occurring in memory cells of unselected cell strings during read operation since the channel regions of unselected cell strings are boosted to appropriate potential in proportion, and generation of hot carriers is suppressed, while improving reliability of the memory device (Choi, [0006]-[0008]). 
         Regarding dependent claim 7, Park teaches all the limitations of claim 1 above except for wherein the first pass voltage is applied to a selected word line among the word lines when the first pass voltage is applied to the unselected word lines, and42PA3735-1 D wherein a read voltage is applied the selected word line after applying the second pass voltage to the selected word line.
         Choi teaches the first pass voltage is applied to a selected word line among the word lines when the first pass voltage is applied to the unselected word lines, and 42PA3735-1 D wherein a read voltage is applied the selected word line after applying the second pass voltage to the selected word line (Figs. 4, 7 and accompanying texts, the first pass voltage Vpass1 is applied to a selected word line NWLs among the word lines when the first pass voltage Vpass1 is applied to the unselected word lines NWLus, and42PA3735-1 D wherein a read voltage Vread is applied the selected word line NWLs after applying the second pass voltage Vpass2 to the selected word line NWLs, as shown in a timing waveform of Fig. 7).
          Since Park and Choi are both from the same field of semiconductor memory device, the purpose disclosed by Choi would have been recognized in the pertinent art of Park.

        Regarding dependent claim 8, the combination of Park and Choi teaches the method of claim 7, wherein a voltage of the selected 5word line is decreased from the second pass voltage to a ground voltage, and then increased to the read voltage (Choi, Fig. 7 and para [0121], a voltage of the selected 5word line NWLs is decreased from the second pass voltage Vpass2 to a ground voltage, and then increased to the read voltage Vread, para. [0121]).
        Regarding dependent claims 12 and 13, Park teaches all the limitations of claim 11 above except for applying a turn-on voltage to a drain select line among the select lines, when the first pass voltage is applied (as recited in claim 12), and applying a turn-on voltage to a selected drain select line among the select lines and applying the turn-off voltage to an unselected drain select line among the select lines, when the second pass voltage is applied (as recited in claim 13). 
         Choi teaches applying a turn-on voltage to a drain select line among the select lines, when the first pass voltage is applied (Figs. 7, 11, and accompanying texts, applying a turn-on voltage Vtrn to a drain select line DSL1 among the select lines DSL1, DSL2, SSL1, SSL2, when the first pass voltage Vpass1 is applied, as shown in Figs. 7 and 11), and applying a turn-on voltage to a selected drain select line among the select lines and applying the turn-off voltage to an unselected drain select line among the select lines, when the second pass voltage is applied (Figs. 7, 11, and accompanying texts, applying a turn-on voltage Vtrn to a selected drain select line DSL1 among the select lines DSL1, DSL2, SSL1, SSL2, and applying the turn-off voltage 
        Since Park and Choi are both from the same field of semiconductor memory device, the purpose disclosed by Choi would have been recognized in the pertinent art of Park.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Choi to the teaching of Park for the purpose of providing an operating method of a semiconductor memory device to reduce disturbance occurring in memory cells of unselected cell strings during read operation since the channel regions of unselected cell strings are boosted to appropriate potential in proportion, and generation of hot carriers is suppressed, while improving reliability of the memory device (Choi, [0006]-[0008]). 

13.    Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Kim et al. (U.S. Patent Application Publication 2008/0298127, hereinafter “Kim”,
cited in the previous Office Action dated 10/15/2020).
        Regarding dependent claims 9 and 14, Park teaches the methods of claim 1 and 11 except for wherein introduction of a carrier from the common source line or the bit line into channel regions 10of the memory strings is mitigated when the first pass voltage is applied.
        Kim teaches a method of operating a semiconductor memory device wherein introduction of a carrier from the common source line or the bit line into channel regions 10of the memory strings is mitigated when the first pass voltage is applied (Figs. 1-4 and accompanying texts, introduction of a carrier from the common source line CSL or the bit line BL into channel regions 10of the memory strings is mitigated when the first pass voltage Vpass1 is applied, as shown in Figs. 1-4, para. [0013], [0023], [0028], [0038], and claim 4).
        Since Park and Kim are both from the same field of semiconductor memory device, the purpose disclosed by Kim would have been recognized in the pertinent art of Park.

         
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
15.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827